The opinion of the court was delivered by
Dixon, J.
A summons was issued against John W. Parrott, president of the Long Branch Hotel and Cottage Company, and in the declaration the defendant was similarly named and described. The schedule annexed to the declaration showed that “ J. W. Parrott, President of Long Branch Hotel and Cottage Co.,” had become second endorser of a promissory note held by the plaintiff. No plea having been filed, the plaintiff took judgment by default, and in the rule for judgment the title of the cause designates John W. Parrott, without any addition, as the defendant. John ~W. Parrott now seeks to set aside the judgment upon the ground that the endorsement created no personal liability on his part, and therefore the judgment against him as an individual is wrong. No evidence as to the circumstances under which the endorsement was made is produced, and the motion is based solely on the matters appearing in the record.
The question whether such a signature as is endorsed on the note in this suit imports a personal or a corporate liability, has been settled in this state, and, the rule is that prima fade a personal liability is implied, but evidence may be adduced, even by parol, to show that only corporate liability was intended. Kean v. Davis, 1 Zab. 683; Reeve v. First National Bank of Glassboro, 25 Vroom 208. In the present case, there being nothing before us but the signature, a judgment against the individual signer was warranted by the endorsement.
*18The summons and declaration should also be interpreted upon the same principle. Had it been shown that the Long Branch Hotel and Cottage Company was suable in the name of its president, these proceedings would be regarded as being directed against that company, but, that not appearing, the individual John W. Parrott must be deemed the defendant, and the addition of his title must be considered as mere description or rejected as surplusage. Otherwise the proceeding quoad hoe would be nugatory.
.There is no incongruity in the record, and the rule to show cause is discharged.